t c memo united_states tax_court gregory a jung petitioner v commissioner of internal revenue respondent docket no filed date gregory a fox for petitioner stephen r takeuchi for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies additions to tax and fraud penalties relating to petitioner’s federal income taxes as follows - - additions to tax penalties year deficiency sec_6651 sec_6663 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the primary issues for decision are whether funds petitioner received in and from trusts from family members and from a real_estate management company constitute income to petitioner and whether petitioner is liable for the sec_6663 fraud penalties for convenience we set forth separately for each issue our findings_of_fact and our analysis and we first address the fraud penalties fraud penalties findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in florida after graduating from high school petitioner attended tulane university in new orleans during petitioner’s fourth year of college petitioner was involved in a car accident and suffered serious brain trauma as a result of the accident petitioner occasionally suffers from short- and long-term memory loss and occasionally petitioner still relies on family members to manage some of his personal affairs after a year off because of the accident petitioner returned to tulane university and in petitioner received a bachelor’s degree in geology after managing restaurants for a number of years petitioner entered graduate school and in petitioner received a master’s degree in hotel administration from florida international university petitioner then worked as an assistant manager and manager of several hotels in florida texas and costa rica in petitioner began working in miami as an operations manager for a large shipping company while working for the shipping company petitioner became interested in investing in rental real_estate and in trading securities on his own account in petitioner left his job at the shipping company became a real_estate agent in tampa florida began investing in real_estate and in the stock market and began managing rental real_estate during and as a result of his rental real_estate and securities trading activities petitioner realized substantial income with regard to his rental real_estate and securities trading activities petitioner occasionally received advice from his parents his brother and his supervisor at the real_estate management company where he worked and petitioner received loans from his parents and brother petitioner’s father apparently was a successful business consultant and worked for a large oil company after retiring petitioner’s father formed a holding_company and established a family_trust to hold and manage family assets petitioner and his brother were named beneficiaries of the trust petitioner’s father established petitioner’s brother was an attorney in florida in his supervisor at the real_estate management company where petitioner worked introduced petitioner to gregory mayer mayer an accountant and a promoter of abusive tax_avoidance trusts petitioner hired mayer to assist with bookkeeping matters relating to petitioner’s rental real_estate and securities trading activity petitioner also began receiving advice from mayer on the formation of tax_avoidance trusts and on the filing of his federal_income_tax returns with mayer’s assistance on date petitioner formed aladdin land trust alt and petitioner transferred to alt nominal ownership of three parcels of rental real_estate petitioner was the sole beneficiary of alt and mayer was the trustee mayer explained to petitioner the sec_861 theory that was the basis for mayer’s tax_avoidance advice namely that most income derived from sources within the united_states by a resident u s citizen was not subject_to federal income taxes on the basis of the sec_861 theory mayer advised petitioner that petitioner was not required to report on his federal_income_tax returns any of his income from u s sources and that petitioner owed no taxes for petitioner discussed the sec_861 theory with his father his brother and his supervisor and they all advised petitioner against relying on the sec_861 theory in filing his individual federal_income_tax return petitioner did not seek advice from any independent accountants attorneys or other professionals regarding the sec_861 theory on date petitioner late filed his individual federal_income_tax return on which he reported zero income and zero taxes due attached to petitioner’s individual federal_income_tax return was a statement signed by petitioner stating that he relied on the sec_861 theory in the preparation of his tax_return for a discussion and rejection of mayer’s sec_861 theory see 114_tc_136 and irs notice_2001_40 2001_1_cb_1355 on audit petitioner’s individual federal_income_tax return was referred to respondent’s frivolous claims unit on review respondent’s audit was expanded to include petitioner’s and federal income taxes as petitioner had not yet filed tax returns for those years on mayer’s advice during respondent’s audit petitioner ignored respondent’s requests for financial information and documentation relating to his and income unable to obtain information from petitioner respondent issued summonses to third parties requesting bank deposit records brokerage statements and other information relating to petitioner’s and income using deposit information relating to petitioner’s bank accounts and sales and basis information relating to petitioner’s brokerage accounts which respondent obtained from third parties respondent reconstructed petitioner’s and income using the bank_deposits and cash expenditures methods of proof on date a meeting was held with petitioner petitioner’s brother mayer and respondent’s audit examiner at the meeting respondent’s audit examiner explained that the sec_861 theory was not valid respondent’s audit examiner gave to petitioner to petitioner’s brother and to mayer copies of irs notice_2001_40 2001_1_cb_1355 and also copies of several judicial opinions in which the courts held that the sec_861 theory constituted a frivolous tax-protester argument respondent’s audit examiner also encouraged petitioner to abandon the sec_861 theory to file a proper amended federal_income_tax return reporting his income and the taxes due thereon and to file proper and federal_income_tax returns at the meeting petitioner was disruptive and uncooperative and refused to answer the examiner’s questions shortly after the above meeting petitioner’s brother reviewed the irs notice and the judicial opinions given to him and advised petitioner to terminate his association with mayer to abandon the sec_861 theory and to file proper federal_income_tax returns for and on date petitioner late filed his individual federal_income_tax return on which he reported zero income and zero taxes due attached to petitioner’s tax_return was a statement signed by petitioner stating that in reporting no income he relied on the sec_861 theory on february october and date respectively petitioner filed with respondent amended federal_income_tax returns for and and an original federal_income_tax return for by this time respondent had summoned third-party records and respondent had reconstructed petitioner’s income for and on these tax returns petitioner did not use the sec_861 theory but petitioner did not fully report income relating to his rental real_estate and to his securities trading activities in respondent sought an injunction action against mayer for among other things preparing abusive tax returns and promoting sham trusts on date the u s district_court for the middle district of florida enjoined mayer from preparing frivolous tax returns and representing taxpayers before the commissioner mayer discontinued representing petitioner but mayer recommended that petitioner retain joe izen izen mayer’s attorney petitioner consulted with izen who advised petitioner not to give up on the sec_861 theory and to ignore respondent’s requests for information on date respondent mailed to petitioner a notice_of_deficiency in which respondent determined that petitioner had substantially underreported his income and that petitioner had deficiencies in his and federal income taxes of dollar_figure dollar_figure and dollar_figure respectively respondent also determined that the underpayments were due to petitioner’s fraud and therefore that petitioner was liable for the sec_6663 75-percent civil_fraud penalty on the entire deficiency for each year the schedule below reflects the various income and expense adjustments which respondent made in the notice_of_deficiency and which petitioner and respondent now agree to agreed adjustments total increase year income expense amount in p’s income rental income dollar_figure other income big_number capital_gain income big_number miscellaneous expenses big_number dollar_figure rental income big_number capital_gain income big_number miscellaneous expenses big_number rental income big_number other income big_number dividend wage income big_number miscellaneous expenses big_number big_number big_number the next schedule below reflects the adjustments respondent made to petitioner’s reported income for and which remain in dispute increase to year disputed adjustments p’s income distribution from trust dollar_figure other income distribution from trust big_number other income big_number big_number opinion under sec_6663 where the commissioner establishes that an underpayment_of_tax or a portion thereof required to be shown on a return is attributable to the taxpayer’s fraud the commissioner may add to the tax a penalty equal to percent of the underpayment to prove a taxpayer’s fraud respondent ha sec_2 no income adjustments remain in dispute for the burden of establishing by clear_and_convincing evidence both the existence of an underpayment and the taxpayer’s fraudulent intent sec_7454 rule b 781_f2d_1566 11th cir affg tcmemo_1985_63 94_tc_654 if respondent establishes by clear_and_convincing evidence that any portion of an underpayment is attributable to fraud the entire underpayment for a year is to be treated as attributable to fraud except with respect to so much of the underpayment as results from adjustments which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 as stated respondent contends that the 75-percent civil_fraud penalty should apply to all of the positive adjustments to petitioner’s income fraudulent intent is defined as ‘actual intentional wrongdoing and the intent required is the specific purpose to evade a tax believed to be owing ’ 67_tc_143 quoting 118_f2d_308 5th cir revg 40_bta_424 whether petitioner’s fraudulent intent has been established is to be analyzed on the basis of all of the facts and circumstances in evidence korecky v commissioner supra pincite including petitioner’s experience and education 99_tc_202 75_tc_1 courts have developed several objective badges_of_fraud of which three are particularly relevant in this case substantial understatements of income failure to maintain or submit adequate books_and_records and failure to cooperate with tax authorities 796_f2d_303 9th cir affg tcmemo_1984_601 102_tc_632 petitioner now agrees that he underreported his income and his tax_liabilities for and thus to sustain fraud in this case we need only decide whether petitioner’s underpayments were due to fraudulent intent petitioner claims that it was the advice and influence of mayer and petitioner’s impaired memory and judgment rather than fraudulent intent that caused petitioner to rely on the sec_861 theory to file zero returns for and and to underreport his income and his tax_liabilities petitioner also claims that because he did not file a zero return for he did not fraudulently underreport his tax_liability for with respect to petitioner’s and individual federal_income_tax returns the evidence establishes petitioner’s fraudulent intent certainly petitioner’s college accident may have impaired his cognitive abilities and judgment however after the accident petitioner earned a bachelor’s degree in geology and a master’s degree in hotel administration was a manager at hotels restaurants and a shipping company and conducted sophisticated business activities such as owning and managing rental real_estate and trading securities petitioner has not submitted medical or other documentation showing that during any of the years pertinent to this case he suffered from a medical_condition which in any substantial way affected his judgment at the time he filed his and zero tax returns petitioner was aware of his obligation to report and to pay taxes on his income at the date meeting respondent’s audit examiner informed petitioner that the sec_861 theory was frivolous warned petitioner of the consequences of filing frivolous tax returns and provided petitioner with the opportunity to avoid those consequences by submitting to respondent information relating to his actual income for petitioner appears to have ignored the advice of respondent his father his brother an attorney and his supervisor and he also failed to seek the advice of an independent accountant attorney or other professional on audit petitioner was uncooperative and petitioner ignored respondent’s telephone and letter requests for records and financial information relating to and further the statements attached to petitioner’s and zero federal_income_tax returns do not disclose wage and income information relating to petitioner’s employment and other income-producing activity for and although petitioner in filed amended returns for and and an original return for reporting some of his income in each year petitioner did so only after respondent’s audit examination and repeated notices warnings and requests we conclude that petitioner’s agreed understatements of income of dollar_figure dollar_figure and dollar_figure for and respectively and the underpayments of tax relating thereto are attributable to petitioner’s fraudulent intent disputed adjustments findings_of_fact with regard to respondent’s positive dollar_figure adjustment for relating to a distribution from a_trust on date petitioner’s mother gave him a dollar_figure gift on date petitioner’s parents lent alt dollar_figure secured_by a mortgage note dated date as evidence of the dollar_figure gift and the dollar_figure loan petitioner submitted a dollar_figure canceled check dated date from his parents to him a canceled dollar_figure check dated date from his parents to alt and a mortgage note dated date reflecting alt’s dollar_figure debt obligation in favor of his parents with regard to respondent’s dollar_figure adjustment for relating to other income in petitioner’s brother repaid to petitioner a dollar_figure loan petitioner had made to his brother this loan repayment was verified by bank statements reflecting two check deposits totaling dollar_figure from petitioner’s brother with regard to the dollar_figure petitioner received in from his father’s trust the evidence indicates that on date his father lent dollar_figure nominally to alt the loan was verified by a dollar_figure canceled check dated date from petitioner’s father’s trust nominally to alt and a letter dated date from petitioner’s father to petitioner describing the loan on date petitioner repaid his father the dollar_figure loan with regard to respondent’s dollar_figure adjustment for relating to other income on date and on date petitioner’s parents lent nominally to alt dollar_figure and dollar_figure respectively these loans were verified by an dollar_figure canceled check dated date from petitioner’s parents nominally to alt by bank statements for reflecting a wire transfer of dollar_figure from petitioner’s father nominally to alt and by the above date letter from petitioner’s father to petitioner describing the loans it is unclear from the record whether petitioner repaid his father the date dollar_figure loan but on date petitioner repaid his father the date dollar_figure loan also in petitioner made a dollar_figure deposit on the purchase of a property owned by the real_estate management company at which he worked and on date the real_estate management company returned to petitioner the dollar_figure deposit the date return of petitioner’s dollar_figure deposit was verified by a dollar_figure canceled check dated date from the real_estate management company to petitioner opinion generally as to the proper calculation of a taxpayer’s income the taxpayer bears the burden_of_proof and the commissioner’s determination of a taxpayer’s income and tax_liabilities are entitled to a presumption of correctness rule a 290_us_111 20_f3d_1128 11th cir affg tcmemo_1993_17 petitioner has met his burden_of_proof with regard to the two disputed adjustments for we conclude that the dollar_figure and the dollar_figure do not constitute income to petitioner and we because we find that petitioner failed to adequately cooperate with respondent’s reasonable requests for information relating to petitioner’s income for and petitioner does not qualify for a shift in the burden_of_proof under sec_7491 disallow respondent’s positive income adjustments relating thereto petitioner also has met his burden_of_proof with regard to the nontaxable nature of the dollar_figure received from his father’s trust and with regard to dollar_figure of the total dollar_figure other income in dispute dollar_figure and dollar_figure loans from petitioner’s parents and dollar_figure deposit refund equals dollar_figure we conclude that the dollar_figure disputed adjustment and dollar_figure of the other income disputed adjustment for do not constitute income to petitioner however petitioner has not submitted evidence and therefore has not met his burden_of_proof with regard to the remaining dollar_figure of the other income disputed adjustment for and we sustain a dollar_figure increase in petitioner’s other income for as stated because of petitioner’s failure to meet his burden_of_proof under sec_6663 as to the nonfraudulent nature of the adjustments we sustain the fraud_penalty also attaches thereto to reflect the foregoing decision will be entered under rule
